Cobb, J.
(After stating the foregoing facts.) The theory of the plaintiff’s case was that the contract between the parties was one of bailment; that the 125 poles were shipped to the defendant, under an understanding that it was to accept such as were satisfactory and reject those which were unsuited to the purpose for which they were ordered; that those rejected remained the property of the plaintiff, no title having passed until after acceptance; and that the thirty poles having been rejected, defendant never *355acquired title to them, and its use of them for fence-posts was a conversion. The defendant’s theory was that the contract was a ■sale with a warranty of fitness; that title passed to all of the poles; and that there had been a breach of the warranty as to thirty of the poles. If the defendant’s theory was correct, it had a perfect right to keep all of the poles notwithstanding there might have been a breach of the warranty as to some of them, and claim a deduction from the purchase-price for whatever amount was represented by the difference in value between the poles as contracted for and as actually furnished. See Cook v. Finch, 117 Ga. 541. When the evidence is taken as a whole, this seems to be the truth of the case. The plaintiff testified that the poles were shipped to the defendant “ on approval,” and the correspondence seems to indicate an ordinary sale, with a warranty as to fitness. If there is any conflict between the oral testimony and the correspondence, the latter ought to control. Taking this correspondence in its entirety, we think the trial judge reached the right conclusion, and that there was no error in granting a nonsuit, or in refusing to strike the defendant’s answer, which set forth substantially the facts as they appeared in evidence.

Judgment affirmed.


All the Justices concur.